DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were submitted on 06/23/2020. These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "immediately" in claim 6 (line 2) and "immediately" and “close” in claim 12 (lines 2 and 4) are relative terms which renders the claims indefinite.  The terms are not defined by the claims, 
Specifically, the claim language “warm coining is performed immediately after being heated” (claim 6, line 2) and “warm coining immediately after being heated” (claim 12, lines 3-4) is unclear. The degree of the term immediately is unclear, it is interpreted that a method disclosed in the prior art which describes a material heated then warmed coined reads on the claimed limitation.
The claim language “the warm coining machine is located close to the high-frequency induction heater” (Claim 12, line 2) is unclear. The degree of the phrase “located close” is unclear, it is interpreted that a manufacturing system disclosed in the prior art which comprises both a warm coining machine and a high-frequency induction heater and where both machines are utilized in the manufacturing of a workpiece reads on the claimed limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, Chang-Ku (KR101882495B1) hereinafter referred to as “Lee”.
Regarding Claim 1:
oC); and performing warm coining (Page 6, paragraph 6, lines 5-7) to correctly shape the heated material.
Regarding Claim 2:
Lee discloses the method according to claim 1, and further discloses wherein the material (Page 6, paragraph 1, line 3; microalloyed steel part) is heated to a second set temperature (Page 6, paragraph 1, lines 6-7; temperature range of 1200-1300 oC) before hot forging (Page 6, paragraph 1 details heating and paragraph 2 details hot forging after heating), wherein the material heated to the second set temperature is hot forged (Page 6, paragraph 2), and wherein the second set temperature is higher than the first set temperature (Page 6, paragraph 6; first set temperature range of 550-650oC).
Regarding Claim 3:
Lee discloses the method according to claim 1, and further discloses wherein the hot forged material is subjected to controlled cooling (Page 6, paragraph 5) to a third set temperature (Page 6, paragraph 5, line 5; temperature of 550 oC) at a predetermined cooling rate (Page 6, paragraph 5, line 6; 3 oC/s), wherein the controlled cooled material is heated (Page 6, paragraph 6) to the first set temperature (Page 6, paragraph 6; temperature range of 550-650oC), and wherein the third set temperature is lower than or equal to the first set temperature (The disclosed first and third set temperatures, 550-650oC and 550 oC, are such that there is one case where first and third temperatures are equal, otherwise the third set temperature is less than the first set temperature).
Regarding Claim 4:
Lee discloses the method according to claim 3, and further discloses wherein the predetermined cooling rate is 1-4°C/second (Page 6, paragraph 5, line 6; 3 oC/s).
Regarding Claim 6:
Lee discloses the method according to claim 3, and further discloses wherein the warm coining (Page 11, paragraph 5) is performed immediately after the material is heated to the first set temperature (Page 11, paragraph 5; material is brought to temperature range of 550-650oC when processed with the coining).
Regarding Claim 7:
Lee discloses the method according to claim 3, and further discloses wherein the hot forged material is trimmed and pierced (Page 11, paragraph 2), and wherein the trimmed and pierced material is controlled cooled to the third set temperature (Page 6, paragraph 5; 550oC) at the predetermined cooling rate. (Page 11, paragraph 5, material is controlled cooled at 3oC to third set temp)
Regarding Claim 9:
Lee discloses the method according to claim 1, and further discloses wherein shot blasting (Page 11, paragraph 7) is performed on a surface of the warm coined material.
Regarding Claim 10:
Lee discloses the method according to claim 1, and further discloses wherein the forged component is a connecting rod used in an engine of a vehicle (Page 10, paragraph 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5 and 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Chang-Ku (KR101882495B1) in view of Kim, Kwang Woo (KR20090120996A), hereinafter referred to as “Kim”.
Regarding Claim 5:
Lee discloses the method according to claim 3. However, Lee is silent to wherein the controlled cooled material is heated to the first set temperature by performing high-frequency induction heating for 5 to 10 minutes.
Kim teaches a method of manufacturing work pieces including heating the material followed by warm pressing. Kim further teaches wherein the controlled cooled material (Page 5, paragraph 3; item W) is heated to the first set temperature (Page 5, paragraph 3; 400-500oC) by performing high-frequency induction heating (Page 5, paragraph 3; item 11) for 10-15 seconds.
Examiner notes that Applicant has not positively recited criticality for the condition of heating for 5 to 10 minutes. Accordingly, It would have been obvious to one of ordinary skill, before the effective filing date, to construct the heating time to be 5 to 10 minutes in duration because selecting the claimed range would be obvious as routine engineering design choice wherein the user would select the values based on the desired result. Furthermore, it would have also been obvious to one of ordinary skill at the time of filing to select the values of the heating interval taught by Kim to arrive as the claimed limitation as optimization through routine experimentation (wherein Kim identifies the heating duration range as result effective variables). See MPEP 2144.05.
Regarding Claim 11:
Lee discloses an apparatus for manufacturing a forged component, and further discloses the apparatus comprising a hot forging machine (Page 10, paragraph 8), which performs hot forging on a material for manufacturing a forged component (Page 10, paragraph 8; microalloyed steel) and a warm 
However, Lee is silent to the apparatus including a high-frequency induction heater, which heats the hot forged material to a first set temperature.
Kim teaches a method of manufacturing work pieces including heating the material followed by warm pressing. Kim further teaches an apparatus comprising a high-frequency induction heater (Page 5, paragraph 3; item 11), which heats the hot forged material to a first set temperature (Page 5, paragraph 3; 400-500oC).
It would have been obvious to one of ordinary skill, before the effective filing date, by replacing the continuous heating belt furnace of Lee with the high-frequency induction heater of Kim to improve the time required to get the work piece to a desired temperature and increase the efficiency of the manufacturing operations as taught by Kim.
Regarding Claim 12:
The combination of Lee and Kim disclose the apparatus according to claim 11. Kim further discloses wherein the warm coining machine (Page 5, paragraph 4; item 20) is located close to the high-frequency induction heater (Page 5, paragraph 3; item 11) so that the material is subjected to warm coining immediately after being heated to the first set temperature (Page 5, paragraphs 3 and 4; the workpiece is put into the press machine, which is interpreted to be a warm coining machine, after induction heating to the first set temperature 400-500oC, since the operations are completed one after another the machines are interpreted to be located close to each other where the coining, or pressing, is completed immediately after heating).
Regarding Claim 14:
The combination of Lee and Kim disclose the apparatus according to claim 11. Kim further discloses wherein the high-frequency induction heater (Page 5, paragraph 3; item 11) allows the oC) by a heating coil to which a high-frequency alternating current is applied (Induction heating is defined as an electrical heating process where an alternating current, at a specified frequency, is generated in a coil at a frequency for producing a high temperature field).
Regarding Claim 15:
The combination of Lee and Kim disclose the apparatus according to claim 11. Lee further discloses wherein the hot forging machine (Page 10, paragraph 8) includes a buster die (Page 11, paragraph 1, line 5), a blocker die (Page 11, paragraph 1, line 2), and a finisher die (Page 11, paragraph 1, lines 8-9).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Chang-Ku (KR101882495B1) alone.
Regarding Claim 8:
Lee discloses the method according to claim 2. Lee further discloses wherein the second set temperature ranges from 1200-1300oC (Page 6, paragraph 1, lines 6-7), but does not expressly disclose a range of 1100°C to 1200°C.
Examiner notes that Applicant has not positively recited criticality for the heating range of 1100°C to 1200°C. Accordingly, It would have been obvious to one of ordinary skill, before the effective filing date, to construct the heating range of 1100°C to 1200°C because selecting the claimed range would be obvious as routine engineering design choice wherein the user would select the values based on the desired result. Furthermore, it would have also been obvious to one of ordinary skill at the time of filing to select the values of the heating range of 1100°C to 1200°C as taught by Lee to arrive as the claimed limitation as optimization through routine experimentation (wherein Lee identifies the heating duration range as result effective variables). See MPEP 2144.05.
13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Chang-Ku (KR101882495B1) in view of Kim, Kwang Woo (KR20090120996A) and in view of Li, Shu-Hua (CN109351909A), hereinafter referred to as “Li”.
Regarding Claim 13:
The combination of Lee and Kim disclose the apparatus according to claim 11.  Lee further discloses a warm coining machine for pressurizing surfaces of the work piece to obtain a desired shape tolerance. However, the combined method and apparatus of Lee and Kim do not expressly disclose the warm coining machine structure wherein the warm coining machine includes an upper coining die and a lower coining die located below the upper coining die, and wherein the upper coining die and/or the lower coining die has a cavity conforming to a shape of the forged component.
Li, in the art of hot forging processes for metal components, teaches wherein the warm coining machine includes an upper coining die (Paragraph [0022], line 2) and a lower coining die (Paragraph [0022], line 2) located below the upper coining die, and wherein the upper coining die and/or the lower coining die has a cavity (Paragraph [0022], line 3) conforming to a shape of the forged component (Paragraph [0023]; the cavity allows for the material to flow into the cavity to form the desired shape).
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the warm coining press taught by Lee to incorporate the upper and lower dies as well as the prescribed cavity formed therebetween taught by Li in order to provide an efficient means for efficiently deforming the heated work piece into a final production shape as taught by Li.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E O'BRIEN whose telephone number is (571)272-4567.  The examiner can normally be reached on 9:30am - 5:00pm EST, Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached at (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN E O'BRIEN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725